Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/21 has been entered.

Previous Claim Rejections - 35 USC § 112 Withdrawn
The rejections under 35 USC 112(a), issued on 5/4/21, have been withdrawn in view of the amendments to the claims and in view of the fact that applicant’s arguments on the matter (pages 7-8), filed on 6/4/21, are persuasive.

Previous Claim Rejections - 35 USC § 102 and 103 Withdrawn
The rejections under 35 USC 102 and 103, issued on 5/4/21, have been withdrawn in view of the amendments to claims 1, 13 and 18 requiring a specific semiconductor structure to be polished and in view of the fact that applicant’s arguments on the matters (pages 8-12), filed on 6/4/21, are persuasive.


Allowable Subject Matter
Claims 1, 4-5, 8-13, 16-18, 22-23, 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the cited prior art of record fails to disclose or render obvious a method comprising the step of “in preparation for planarizing the film of the specific structure claimed, increasing a surface roughness of the first surface of the film using a treatment process, wherein the peaks and the valleys of the first surface of the film are exposed while increasing the surface roughness and are treated by the treatment process, wherein after the treatment process, an Ra roughness of the first surface of the film is between about 0.03 and about 1; and planarizing the film using a first chemical mechanical planarization (CMP) process after increasing the surface roughness” in combination with the rest of the steps/limitations of claim 1.
It is understood that the said treatment process is intended to increase a surface roughness of the first surface of the film and only to increase a surface roughness of the first surface of the film.

Regarding claim 13, the cited prior art of record fails to disclose or render obvious a method comprising the step of “increasing a surface roughness of a layer of a device of the specific structure claimed by treating an upper surface of the layer using a plasma process, wherein the plasma process is performed using a gas source comprising alkanes, alkenes, or alkynes” in combination with the rest of the steps/limitations of claim 13.


Regarding claim 18, the cited prior art of record fails to disclose or render obvious a method comprising the step of  “performing a first chemical mechanical planarization (CMP) process using a first slurry, wherein the first CMP process increases a surface roughness of the layer of the specific structure claimed, wherein a first flow rate of the first slurry during the first CMP process is higher than a second flow rate of the second slurry during the second CMP process” in combination with the rest of the steps/limitations of claim 18.
It is understood that the said plasma process is intended to increase a surface roughness of the layer and only to increase a surface roughness of the layer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410.  The examiner can normally be reached on 8:30 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713